Mr. Justice Green
delivered the opinion of the court,
*199The right of appeal, asserted by the defendant in error in this case, is given only to the owners of real estate in counties of less than 500,000 inhabitants. The Act of 24th May, 1878, which gives this right is therefore of limited application, and comes within our ruling in the ease of Davis v. Clark, 10 Out., 884, in which we held that the exclusion of a single county from the operation of the Act makes it local. There is no doubt much force in the consideration that the only county which is now excluded bas a system of appeal of its own, and the present law practically makes the right general which was before local. But the difficulty we experience is that we cannot consistently hold a principle of construction applicable in one ease and not applicable in another where the same conditions exist. It is perhaps unfortunate that we are obliged to apply the doctrine of Davis v. Clark to the present case, because we thereby deprive a large class of citizens of a valuable privilege. But the remedy is with, the legislature and not with us. It is far better that the law-making power should itself correct the mischief by a new, and proper enactment, than that the judicial department of the government should pursue a shifting, tortuous policy by executing a rule of construction in one case and refusing it in another when the circumstances of the two are the same.
We cannot doubt that the legislation we are considering comes within the prohibition of the Constitution. The 7th section of Article III. provides that the General Assembly shall not pass any local or special law ..... regulating the affairs of counties, cities, townships, wards, boroughs, or school districts.
The Act in question is one which regulates the assessment and collection of taxes in the several counties of.the Commonwealth, and the receipt and disbursement of such moneys are certainly part of tlie affairs of the counties. The machinery both for the assessment and collection of taxes for county purposes is purely local, and the local courts are clothed with a special jurisdiction to determine controversies in relation thereto. The general subject has been so much discussed in our recent decisions that enlargement upon it is unnecessary.
Judgment reversed and appeal stricken off at the cost of the defendant in error.